Citation Nr: 1738189	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 6, 2015.

2. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from March 6, 2015.

3.	Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1943 to January 1946.  The Veteran served during the World War II Era.

This matter comes before the Board of Veterans' appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

On April 10, 2013, VA received a VA Form 21-526, Application for Disability Compensation and Related Compensation Benefits, where the Veteran requested an increased rating for his service-connected PTSD.  The RO interpreted the Veteran's April 2013 request for an increased rating as a new claim.  However, the Veteran submitted the VA Form 21-526 within one year of April 16, 2012, the mailing date of the April 2012 rating decision, which granted the Veteran entitlement to service connection for PTSD and awarded an initial disability rating of 50 percent.  Accordingly, the Board interprets the Veteran's April 10, 2013 request for a higher rating not as a new claim, but as a timely notice of disagreement of the April 2012 rating decision.  See C.F.R. §§ 20.201, 20.302 (2016).

In an April 2017 rating decision, the RO granted the Veteran an increased evaluation of 70 percent for his service connected PTSD, effective March 6, 2015.  

The issue of entitlement of TDIU has been raised as part and parcel to the Veteran's claim for a higher initial disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The March 2016 Board decision remanded the issue of entitlement to TDIU for appropriate development and initial adjudication.  Additionally, the claim for TDIU was deferred until the claim for entitlement to a higher initial rating for PTSD is adjudicated.

This appeal was processed using the virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue(s) of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	For the period prior to March 6, 2015, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.	For the period of time from March 6, 2015, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 50 percent for PTSD, have not been met, for the period prior to March 6, 2015.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2004 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 70 percent for PTSD, have not been met, for the period from March 6, 2015.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2004 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants no more than a 50 percent disability evaluation for the period prior to March 6, 2015, and a 70 percent disability rating for the period from March 6, 2015.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated at 70 percent disabling from March 6, 2015, and 50 percent disabling  prior to March 6, 2015, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to March 6, 2015

Prior to March 6, 2015, the Veteran's PTSD was rated at 50 percent disabling.  The medical evidence, combined with the Veteran's  subjective reports of his symptoms, indicate that the severity level of his PTSD, prior to March 6, 2015 warrants a continuation of the 50 percent disability rating for that period.  In this regard, the Veteran's PTSD caused occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the June 2013 examiner noted that the Veteran is retired and has not participated in any educational activities since his prior compensation and pension exam in 2012.  The April 2012 examiner noted that the Veteran's capacity for employment would be compromised due to his social avoidance and irritability.

Regarding social impairment, the June 2013 Compensation and Pension examiner noted that the Veteran continues to live in New Jersey with his son with whom he goes out to dinner with occasionally.  He spends much of his time reading books and watching television. 

The Veteran reported he regularly attends the LZ Hope Veterans' support group on the East Orange Campus of VANJ.  He has occasional contact with his daughter and has some contact with his grandson and great granddaughters.  The Veteran reported a positive, if limited, response to mental health treatment.  He reported he is better able to manage his anger as a result of his work with a weekly anger management group and individual sessions.  His GAF score, at the start of individual treatment, in August 2012 was 51 and was 55 in June 2013.  The 2012 examiner described the Veteran as isolative, and only engaging in recreational activities through the VFW.  He added that the Veteran avoids socializing and tends to stay home for fear of exposure to cues that make him upset.  The Veteran acknowledged that he frequently argues with his son who lives with him.

The Veteran's PTSD does not warrant a 70 percent rating for the period prior to March 6, 2015, as his PTSD was not manifested with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; inability to establish and maintain effective relationships.  

The June 2013 examiner summarized the Veteran's impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The April 2012 examiner summarized the Veteran's symptoms as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran's December 2014 mental health notes indicate that the Veteran presented as stable.  He did have some fleeting thoughts of dying but denied plans of harming himself.  He presented neatly groomed and dressed.  He was alert and oriented in all spheres.  There was no unusual behavior noted.  The examiner reported the Veteran's thought process to be coherent and linear.  The Veteran denied homicidal ideation.  He indicated some thoughts of suicide but denied intent or plan.

The October 2014, and June 2014, mental health examiner notes also report the Veteran to be stable.  The Veteran was described to be alert and oriented to all spheres.  There was no unusual behavior noted.  The Veteran denied homicidal ideation.  He denied suicidal thought, intent, or plan.  His memory and attention appeared intact. 

In the December 2014 and January 2015 mental health notes, the examiner reported that the Veteran presented as stable.  The Veteran discussed the holidays and how he enjoyed spending time with his family.  The examiner noted that the Veteran was neatly groomed, alert and oriented in all spheres.  There was no unusual behavior noted.  He did not appear in distress.  His thought process was coherent and linear.  His memory and attention were intact.  He denied homicidal ideation.  While he reported some thought of suicide, he denied intent or plan.

A basis upon which to assign an increased rating for the Veteran's PTSD, for the period prior to March 6, 2015, has not been presented.

From March 6, 2015

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating from March 6, 2015.  The evidence shows that his PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the October 2016 examiner indicates that the Veteran is severely impaired socially, isolating, prone to being irritable, with impaired impulse control and judgment, which would interfere with his ability to interact with supervisors, coworkers, and customers appropriately.  He opined that the Veteran has moderate cognitive difficulties (e.g., impaired concentration and short-term memory) which would interfere with completing work tasks accurately and efficiently.  The examiner further indicated that the Veteran's symptoms of sleep disturbance and decreased motivation associated with his depressed mood may interfere with attendance, quality of work performance, and ability to persist and maintain an appropriate pace in completing work and work-like tasks.  He concluded that, overall, the veteran's occupational functioning is currently moderately to severely impaired as a result of his PTSD.

Regarding social impairment, the October 2016 examiner noted that the Veteran continues to live with his son but that their relationship is strained because the Veteran is more irritable.  He also has a daughter, with whom he describes the relationship to be "ok".  Additionally he describes his relationships with his grandchildren and two great grandchildren as "ok".  The Veteran reports he has very few friends and that he spends his time going for walks, sleeping, and watching television.

During the October 2016 examination, the Veteran reported he experiences suicidal ideation, every few days, with a plan to drive into a wall but without intent.  Protective factors: include connection to family members, engagement in evidence-based treatment, medication compliance, and future orientation.  The examiner reports the Veteran is not currently at significantly elevated risk for suicide.  He convincingly denied homicidal ideation but reported sleep disturbance, with delayed onset, frequent awakening, and early morning awakening.  Additionally, he reported some decreased appetite for less than the past two years, with an associate weight loss of 30 pounds and short-term memory impairment, with delayed recall was evident.  The examiner indicated the Veteran's judgment and insight is fair.

The October 2016 examiner summarizes the Veteran's symptoms as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Thus, the medical evidence, combined with Veteran's subjective reports of his symptoms, indicates that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  The Board finds the Veteran's symptoms of his PTSD do not warrant an evaluation higher than the currently assigned 70 percent disability evaluation, from March 6, 2015.  38 C.F.R. § 4.130, DC 9411.

Additionally, the Board finds that the Veteran's PTSD has not been productive of total occupational and social impairment at any point during the appeal period to warrant a 100 percent rating evaluation.  With regard to social and occupational impairment, there is no evidence that the Veteran has total social impairment or occupational impairment with deficiencies in most areas.  During the Veteran's most recent VA examination, the examiner described the Veteran as open and cooperative.  His speech was within normal limits for rate and articulation and his thought processes were clear, coherent, and goal-directed.  Further, he denied auditory and visual hallucinations.  The examiner described the Veteran as mildly depressed and irritable.  While the Veteran reported that he experiences suicidal ideation, the examiner noted that the Veteran is not currently at a significant elevated risk for suicide.  Additionally, homicidal ideation was convincingly denied.  Moreover, the Veteran has not generally endorsed any of the symptomatology associated with a 100 percent rating over the course of the appeal period, or any other symptoms of similar severity, frequency, and duration.  

While the Veteran does have irritability issues, there is no evidence that he has impaired impulse control with periods of violence.  There is nothing in the record to indicate he has obsessive rituals, neglect of appearance, continuous panic, or disorientation of any kind.  There is no evidence of gross impairment of thought, or communication.  Finally, there was no evidence of grossly inappropriate behavior or persistent danger of the Veteran hurting himself or others.  Therefore, the Veteran is not entitled to a 100 percent disability rating for his PTSD.  38 C.F.R. 
§ 4.130, DC 9411.

A basis upon which to assign an increased rating for the Veteran's PTSD, for the period from March 6, 2015, has not been presented.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD prior to March 6, 2015, is denied.

Entitlement to a disability rating in excess of 70 percent after March 6, 2015, is denied.


REMAND

In March 2016, the Board remanded the issue of TDIU for further development.  On June 14, 2016, the Veteran was sent a notification letter and a VA Form 21-8940, Veterans to complete and to return to VA.  The Board has not received a completed VA Form 21-8940 from the Veteran.  This form is required for consideration of the claim for TDIU.  Given the severity of the Veteran's service-connected injury, the Board wishes to afford every opportunity to the Veteran to develop his claim.  Regrettably, the Board finds further development is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Send the Veteran VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran is put on notice that the duty to assist is not a one-way street.  Without the Veteran's assistance, VA will not be able to obtain records relevant to adjudication of the claim for a TDIU.  An appropriate amount of time should be allowed for the Veteran to respond.

2.	Contact the Veteran's former employers, and conduct all pertinent development, as necessary. 

3.	Then, after conducting any additional development, as may become necessary; re-adjudicate the claim of entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran a Supplemental Statement of the Case and afford him an opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


